 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN BESS                                     No. 2:17-cv-00173-TLN-KJN
12                     Plaintiff,
13          v.                                      ORDER GRANTING DEFENDANT’S
                                                    MOTION TO DISMISS FOR FAILURE TO
14   ADAMS & ASSOCIATES, INC.,                      STATE A CLAIM
15                     Defendant.
16

17          This matter is before the Court pursuant to Defendant Adams & Associates, Inc.’s

18   (“Defendant”) Motion to Dismiss. (ECF No. 15.) Plaintiff Kevin Bess (“Plaintiff”) opposes the

19   motion. (ECF No. 16.) Defendant has filed a reply. (ECF No. 18.) For the reasons discussed

20   below, the Court hereby grants Defendant’s Motion to Dismiss, (ECF No. 15).

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                   1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff alleges he was employed by Sacramento Job Corps Center (“SJCC”) from May

 3   1994 until March 26, 2015, as a Career Transition and Safety Officer. (ECF No. 14 ¶¶ 1, 10.)

 4   Plaintiff alleges he worked in this capacity for multiple managing corporations of SJCC,

 5   including Horizon’s Youth Services and Defendant when it began managing SJCC in 2014. (ECF

 6   No. 14 ¶¶ 10, 13.) Plaintiff states he is an African-American, over age 50, who was also a

 7   member of the California Federation of Teachers Union (“CFT”). (ECF No. 14 ¶ 12.)

 8          Plaintiff alleges he had no disciplinary history and worked “with the support and praise of

 9   his supervisors.” (ECF No. 14 ¶ 11.) Plaintiff also alleges he “received a rating of excellent and

10   exceeds expectations in all categories” on his last evaluation. (ECF No. 14 ¶ 11.) Plaintiff

11   alleges he received many awards including “the Center Directors Award, employee of the month

12   numerous times, employee of the quarter, and was second runner up for employee of the year”

13   and that he “was nominated for employee of the month in January 2015.” (ECF No. 14 ¶ 15.)

14          Plaintiff alleges Defendant terminated his employment on March 26, 2015, while he was

15   on medical leave. (ECF No. 14 ¶ 16.) Plaintiff alleges Defendant’s stated reasons for terminating

16   him were two documentation errors, both of which were made by people other than Plaintiff.

17   (ECF No. 14 ¶¶ 17–21, 25.) Plaintiff alleges that both errors were corrected, one in the presence

18   of Kelly McGillis (“McGillis”), a higher-level employee of Defendant. (ECF No. 14 ¶¶ 21, 26.)

19          Regarding the first error, Plaintiff alleges Defendant claimed “there was documentation of

20   fraudulent former enrollee placement verification, when in fact the employer had mistakenly
21   attached the wrong business card to the verification form.” (ECF No. 14 ¶ 19.) Plaintiff further

22   alleges that when McGillis asked him about this verification, “Plaintiff called the employer while

23   in [McGillis’] presence, handled the mix up, and then went back out to the employer to receive

24   the verification form with the correct business card attached.” (ECF No. 14 ¶ 21.) Plaintiff

25   alleges “[t]here was no fraud, only a simple mix up with the documents.” (ECF No. 14 ¶ 23.)

26          Regarding the second error, Plaintiff alleges Defendant claimed the Department of Labor
27   (“DOL”) disqualified a high number of Plaintiff’s placements. (ECF No. 14 ¶ 24.) Plaintiff

28   alleges, however, both McGillis and Plaintiff’s supervisor approved the placements. (ECF No. 14
                                                      2
 1   ¶ 25.) Further, Plaintiff alleges DOL disqualified the placements because the employer who hired

 2   the placements had an expired business license. (ECF No. 14 ¶ 25.) Plaintiff alleges he “notified

 3   the employer of this problem and the employer renewed his license and held a valid business

 4   license at the time of Plaintiff’s termination.” (ECF No. 14 ¶ 26.)

 5          Plaintiff alleges Defendant cited these errors as a reason for his termination despite

 6   knowing “that there was no ongoing problem” because both errors had been fixed. (ECF No. 14

 7   ¶ 28.) Plaintiff alleges he requested an “immediate review of his termination.” (ECF No. 14 ¶

 8   32.) Plaintiff alleges “similar errors by younger, white employees in fulfilling their reporting and

 9   paperwork with the Department of Labor was not used as a basis for reprimand or termination.”

10   (ECF No. 14 ¶ 39.) Plaintiff alleges he is aware of “a similarly situated, non-African

11   American/younger employee had faced accusations that he committed the same violation, yet the

12   other employee was not terminated.” (ECF No. 14 ¶ 30.)

13          Plaintiff alleges he reported concerns of workplace discrimination to Defendant in three

14   ways, a March 27, 2015, letter he wrote to Defendant, an administrative complaint, and the

15   instant suit. (ECF No. 14 ¶ 36.) Plaintiff alleges he wrote to Defendant on March 27, 2015, and

16   stated he had been in contact with other former employees and they believed they had been

17   unjustly terminated, and that Defendant believed this was a pattern at SJCC. (ECF No. 14 ¶¶ 29,

18   34.) Plaintiff alleges he reported in the latter that he believed “employees were being treated

19   disparately and being denied their rights, through termination and denial of reinstatement based

20   on fraudulent accusations, based on their protected classifications.” (ECF No. 14 ¶ 31.) Plaintiff
21   alleges he cited as an example, McGillis, “a younger white employee of Defendant [], [who] was

22   responsible for signing off on the documentation errors for which he was questioned, yet he was

23   never made aware of any discipline, reprimand, or adverse employment action taken against her

24   when the error was discovered.” (ECF No. 14 ¶ 38.) Plaintiff alleges he filed a discrimination

25   complaint in July 2015 with the Department of Fair Employment and Housing. (ECF No. 14 ¶ 9.)

26          The Court previously granted Defendant’s motion to dismiss, with leave to amend. (ECF
27   No. 13.) Defendant now moves to dismiss Plaintiff’s first amended complaint. (ECF No. 15.)

28   ///
                                                      3
 1          II.     STANDARD OF LAW

 2          A motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

 3   12(b)(6) tests the legal sufficiency of a complaint. Navarro v. Block, 350 F.3d 729, 732 (9th Cir.

 4   2001). Federal Rule of Civil Procedure 8(a) requires that a pleading contain “a short and plain

 5   statement of the claim showing that the pleader is entitled to relief.” On a motion to dismiss, the

 6   factual allegations of the complaint are assumed to be true. Cruz v. Beto, 405 U.S. 319, 322

 7   (1972). A court is bound to give plaintiff the benefit of every reasonable inference to be drawn

 8   from the well-pleaded allegations of the complaint. Retail Clerks Int’l Ass’n v. Schermerhorn,

 9   373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege “‘specific facts’ beyond those necessary

10   to state his claim and the grounds showing entitlement to relief.” Bell Atlantic v. Twombly, 550

11   U.S. 544, 570 (2007) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 (2009)). “A claim

12   has facial plausibility when the pleaded factual content allows the court to draw the reasonable

13   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

14   662, 678–79 (citing Twombly, 550 U.S. at 556).

15          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

16   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

17   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

18   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

19   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

20   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678
21   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

22   statements, do not suffice.”). Additionally, it is inappropriate to assume that the plaintiff “can

23   prove facts that it has not alleged or that the defendants have violated the . . . laws in ways that

24   have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of

25   Carpenters, 459 U.S. 519, 526 (1983).

26          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough
27   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting

28   Twombly, 550 U.S. at 570). While the plausibility requirement is not akin to a probability
                                                        4
 1   requirement, it demands more than “a sheer possibility that a defendant has acted unlawfully.”

 2   Id. at 678. This plausibility inquiry is “a context-specific task that requires the reviewing court to

 3   draw on its judicial experience and common sense.” Id. at 679.

 4          In deciding a motion to dismiss, the court may consider only the complaint, any exhibits

 5   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

 6   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.

 7   Consumers Union of United States, Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998).

 8          If a complaint fails to state a plausible claim, “[a] district court should grant leave to

 9   amend even if no request to amend the pleading was made, unless it determines that the pleading

10   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130

11   (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995)); see

12   also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

13   denying leave to amend when amendment would be futile). Although a court should freely give

14   leave to amend when justice so requires under Federal Rule of Civil Procedure 15(a)(2), “the

15   court’s discretion to deny such leave is ‘particularly broad’ where the plaintiff has previously

16   amended its complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520

17   (9th Cir. 2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004).

18          III.    ANALYSIS

19          Defendant argues Plaintiff fails to plead sufficient facts. (ECF No. 15 at 5.)

20          A.      Discrimination in Violation of California Government Code § 12940(a)
21          Plaintiff alleges Defendant discriminated against him because of his race and age. (ECF

22   No. 14 ¶¶ 47–48, 57–58.) FEHA prohibits an employer from discriminating against an employee

23   because of age or race. CAL. GOV’T CODE § 12940(a). To state a claim for discrimination under

24   FEHA, a plaintiff must show: (i) he was a member of a protected class; (ii) he was performing

25   competently in the position he held; (iii) he suffered an adverse employment action; and (iv) the

26   employer acted with a discriminatory motive. Ayala v. Frito Lay, Inc., 2017 WL 2833401, at *7
27   (E.D. Cal. June 30, 2017) (citing Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1242 (9th

28   Cir. 2013); Guz v. Bechtel Nat’l., Inc., 24 Cal. 4th 317, 355 (2000)). “A plaintiff need not plead
                                                       5
 1   facts constituting all the elements of a prima facie case of employment discrimination case in

 2   order to survive a Rule 12(b)(6) motion to dismiss,” however, courts analyze those elements

 3   when deciding whether the plaintiff alleges sufficient facts to state a plausible claim. Achal v.

 4   Gate Gourmet, Inc., 114 F. Supp. 3d 781, 796–97 (N.D. Cal. July 14, 2015).

 5          Plaintiff alleges he is an African American who is over age 40, (ECF No. 14 ¶¶ 47–48,

 6   57–58), and so alleges he is a member of a protected group. Williams v. Edward Apffels Coffee

 7   Co., 792 F.2d 1482, 1487–88 (9th Cir. 1986) (stating an African American plaintiff over forty

 8   years old alleging discrimination based on race and age was “clearly within a protected group”).

 9          Plaintiff alleges he was employed at SJCC for over 20 years, from 1994 until March 26,

10   2015. (ECF No. 14 ¶¶ 10, 13, 16.) Plaintiff alleges he had no write-ups, warnings, or

11   disciplinary problems and that he “received a rating of excellent and exceeds expectations in all

12   categories” on “his last employee evaluation.” (ECF No. 14 ¶ 11.) Plaintiff alleges he “received

13   a positive staff evaluation which recommended his retention as an employee” on June 10, 2014.

14   (ECF No. 14 ¶ 14.) Plaintiff alleges he received awards over the years including the “Center

15   Directors Award, employee of the month numerous times, employee of the quarter, and was

16   second runner up for employee of the year.” (ECF No. 14 ¶ 15.) Plaintiff alleges he “was

17   nominated for employee of the month in January 2015.” (ECF No. 14 ¶ 15.) Plaintiff has alleged

18   he was performing competently in his position and has satisfied the second prong. See Achal, 114

19   F. Supp. 3d at 801 (finding the plaintiff’s factual allegations sufficient where he was “in good

20   standing” with his employer and there was “never any question” as to his performance).
21           Plaintiff alleges Defendant fired him from his employment, (ECF No. 14 ¶ 16), and

22   satisfies the third prong. Achal, 114 F. Supp. 3d at 798 (finding the plaintiff suffered an adverse

23   employment action when the defendant terminated his employment).

24          The fourth prong requires Plaintiff to allege facts sufficient to give rise to the plausible

25   inference Defendant acted with a discriminatory motive. Achal, 114 F. Supp. 3d at 800–01

26   “Generally in cases involving affirmative adverse employment actions, pretext may be
27   demonstrated by showing the proffered reason had no basis in fact, the proffered reason did not

28   actually motivate the discharge, or, the proffered reason was insufficient to motivate discharge.”
                                                       6
 1   Soria v. Univision Radio L.A., Inc., 5 Cal. App. 5th 570, 594 (2016), rev. den. (Mar. 1, 2017)

 2   (internal quotation marks omitted). “However, simply showing the employer was lying, without

 3   some evidence of discriminatory motive, is not enough to infer discriminatory animus. ‘The

 4   pertinent [FEHA] statutes do not prohibit lying, they prohibit discrimination.’” Id. (quoting Guz,

 5   24 Cal. 4th at 361).

 6           This Court has already determined Plaintiff’s factual allegations are sufficient for the

 7   purposes of this motion to give rise to the plausible inference Defendant’s reason for terminating

 8   his employment was pretext. (ECF No. 13 at 6–7) (noting Plaintiff alleges facts showing he had a

 9   good employment record of twenty years in his job and Defendant stated it was terminating

10   Plaintiff’s employment based on two errors related to client placements, but Defendant knew

11   employers made both errors rather than Plaintiff and both errors had been corrected).

12           A plaintiff alleging discrimination under FEHA must also show the employer acted with a

13   discriminatory motive. Ayala, 2017 WL 2833401, at *7. “[S]imply showing the employer was

14   lying, without some evidence of discriminatory motive, is not enough to infer discriminatory

15   animus.” Soria, 5 Cal. App. 5th at 594. Here, Plaintiff does not allege facts linking his

16   termination after positive performance reviews with his membership in a protected class. While

17   these allegations are sufficient at this stage for the Court to infer pretext, without a link to his

18   protected characteristics, they are not sufficient for the Court to infer a discriminatory motive.

19   “[A]n inference of intentional discrimination cannot be drawn solely from evidence, if any, that

20   the company lied about its reasons.” Guz, 24 Cal. 4th at 360. The facts must be sufficient to
21   “permit a rational inference that the employer's actual motive was discriminatory.” Id.

22           In contrast, the court in Soria found Soria’s final performance review provided evidence

23   of both pretext and discrimination, in part, because it conflicted with the defendant’s statements

24   on a subject directly related to Soria’s protected activity, her treatment for her medical condition.

25   Soria, 5 Cal. App. 5th at 596. The defendant stated it fired Soria because she had been tardy

26   multiple times that year due to traffic or travel, and she arrived shortly before her radio program
27   was scheduled to begin, which led to lack of preparation for her show and poor-quality content.

28   Id. at 594–95. The defendant’s employees, however, testified Soria had been consistently late
                                                        7
 1   two to three times a week for the previous 10 years, not just prior to her termination. Id. at 596.

 2   Further, Soria received positive performance reviews, had never been disciplined, survived two

 3   rounds of layoffs, was rated as “always prepared,” and the only negative comment she received

 4   about spending more time on show prep was mitigated by statements on her review that she had

 5   achieved that objective. Id. at 596–97. Importantly, it was undisputed Soria was late or absent

 6   several times during her last months of employment for medical appointments related to her

 7   tumor. Id. at 595–96. The Soria court concluded a reasonable inference could be drawn that

 8   some of the tardiness the defendant’s managers observed those months was due to Soria’s

 9   medical appointments, and that she had been “improperly terminated, at least in part, as a direct

10   result of protected activity.” Id. Unlike Soria, Plaintiff does not link his termination or

11   performance reviews with his membership in a protected class.

12          Plaintiff also argues he was treated differently than employees who were younger than

13   Plaintiff or of different races and that this shows Defendant’s discriminatory intent. (ECF No. 16

14   at 10.) A plaintiff can demonstrate the employer acted with a discriminatory motive by direct or

15   circumstantial evidence. Achal, 114 F. Supp. 3d at 801 (citing Godwin v. Hunt Wesson, Inc., 150

16   F.3d 1217, 1221–22 (9th Cir. 1998)). A plaintiff may show “other similarly situated employees

17   outside of the protected class were treated more favorably, or other circumstances surrounding the

18   adverse employment action give rise to an inference of discrimination.” Id. at 800.

19          “[I]ndividuals are similarly situated when they have similar jobs and display similar

20   conduct…Employees in supervisory positions are generally deemed not to be similarly situated to
21   lower level employees.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003), as

22   amended (Jan. 2, 2004); Day v. Sears Holdings Corp., 930 F. Supp. 2d 1146, 1164 (C.D. Cal.

23   2013) (stating, “[g]enerally, a supervisor and a lower-level employee are not similarly situated”).

24          Plaintiff alleges a manager, McGillis, “a younger white employee,” approved the client

25   placements, but did not suffer any adverse employment action. (ECF No. 14 ¶ 38.) Plaintiff

26   describes McGillis as a Deputy Director. (ECF No. 14 ¶ 18.) Plaintiff was a Career Transition
27   and Safety Officer and a lower-level employee than McGillis in the SJCC hierarchy. (ECF No.

28   14 ¶¶ 10.) Accordingly, McGillis is not similarly situated to Plaintiff. Vasquez, 349 F.3d at 64.
                                                       8
 1          Plaintiff alleges he is “aware” “a similarly situated, non-African American/younger

 2   employee had faced accusations that he committed the same violation, yet the other employee

 3   was not terminated.” (ECF No. 14 ¶ 38.) While a court accepts a plaintiff’s factual allegations as

 4   true in deciding a motion to dismiss, it does not assume the truth of a plaintiff’s legal conclusions

 5   or labels. Cruz, 405 U.S. at 322; Twombly, 550 U.S. at 555. Plaintiff’s statement that he is

 6   “aware” another employee was “similarly situated” is not a factual allegation, it is speculation and

 7   conclusion. It is for the Court to draw a conclusion or inference, from facts alleged by Plaintiff,

 8   about whether another employee was “similarly situated” to Plaintiff. Accordingly, the Court

 9   cannot assume the truth of Plaintiff’s speculation and conclusions.

10          Finally, Plaintiff alleges he “reasonably believes” that “reports of similar errors by

11   younger, white employees in fulfilling their reporting and paperwork with the Department of

12   Labor was not used as a basis for reprimand or termination.” (ECF No. 14 ¶ 39.) A plaintiff’s

13   factual allegations must be sufficient to “raise a right to relief above the speculative level.”

14   Twombly, 550 U.S. at 555–56. Plaintiff’s statement here is speculation not factual allegation. He

15   does not allege facts about employees who committed the same error Plaintiff did, or even about

16   employees who committed other errors. Instead, he alleges he “reasonably believes” that there

17   were reports of some errors and those reports may not have been used as a basis for reprimand.

18   Accordingly, this statement is not sufficient for the Court to draw a reasonable inference that

19   Defendant is liable for the misconduct alleged. Ashcroft, 556 U.S. at 678–79.

20          While Plaintiff’s factual allegations are sufficient for the purposes of this motion to give
21   rise to the plausible inference of pretext, they are not sufficient for the Court to infer Defendant

22   acted with a discriminatory motive. Ravel, 228 F. Supp. 3d at 1099. The Court cannot state,

23   however, that Plaintiff’s complaint “could not possibly be cured by the allegation of other facts.”

24   Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58

25   F.3d 484, 497 (9th Cir. 1995)); see also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009).

26   Accordingly, the Court grants Defendant’s motion to dismiss Plaintiff’s discrimination claims
27   based on age and race, with leave for Plaintiff to amend.

28   ///
                                                        9
 1          B.      Wrongful Termination in Violation of Public Policy

 2          Plaintiff alleges Defendant wrongfully terminated him “on account of his age and race.”

 3   (ECF No. 14 ¶ 68.) To state a claim for wrongful termination in violation of public policy, a

 4   plaintiff must plead: “(1) the existence of an employer-employee relationship; (2) termination of

 5   the employee’s employment; (3) a ‘nexus’ between the termination and the employee’s protected

 6   activity; (4) legal causation; and (5) damage to the employee.” Wright v. Thrifty Payless, Inc.,

 7   2013 WL 5718937, at *5 (E.D. Cal. Oct. 15, 2013). These claims “generally fall into one of four

 8   categories: the employee was terminated because (1) he refused to violate a statute; (2) he

 9   performed a statutory obligation; (3) he exercised a constitutional or statutory right or privilege;

10   or (4) he reported a statutory violation for the public’s benefit.” Keshe v. CVS Pharmacy Inc.,

11   2016 WL 1367702, at *4 (C.D. Cal. Apr. 5, 2016).

12          Plaintiff has not alleged facts sufficient to state a claim under FEHA for discrimination

13   based on his age and race, so Plaintiff’s derivative claim for wrongful termination in violation of

14   public policy fails. See Tumblin v. USA Waste of California, Inc., 2016 WL 3922044, at *8 (C.D.

15   Cal. July 20, 2016). Accordingly, the Court grants Defendant’s motion to dismiss Plaintiff’s

16   claim for wrongful termination in violation of public policy, with leave to amend.

17          C.      Retaliation in Violation of California Government Code § 12940(h)

18          Plaintiff alleges Defendant retaliated against him “by terminating his employment on

19   account of such protected activities as being an African American over the age of 40.” (ECF No.

20   14 ¶ 77.) To establish a claim for retaliation under FEHA Section 12940(h), a plaintiff must
21   show “(1) he or she engaged in a ‘protected activity,’ (2) the employer subjected the employee to

22   an adverse employment action, and (3) a causal link existed between the protected activity and

23   the employer’s action.” Yanowitz v. L’Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005); Ayala,

24   2017 WL 2833401, at *12. A “protected activity” under Section 12940(h) means an employee

25   “opposed any practices forbidden under [FEHA] or . . . filed a complaint, testified, or assisted in

26   any proceeding under [FEHA].” CAL. GOV’T CODE § 12940(h); Yanowitz, 36 Cal. 4th at 1042.
27          The “activities” Plaintiff labels as protected activities, “being an African American over

28   the age of 40,” are not protected activities as defined by § 12940(h), such as opposing practices
                                                      10
 1   forbidden under FEHA, filing a complaint, testifying, or assisting in any proceeding under FEHA.

 2   CAL. GOV’T CODE § 12940(h). In asserting Defendant fired him for “being an African American

 3   over the age of 40,” Plaintiff asserts claims for discrimination, not retaliation under FEHA.

 4          Plaintiff claims that after Defendant fired him on March 26, 2015, he reported concerns of

 5   workplace discrimination to Defendant in three ways, a letter he wrote to Defendant on March 27,

 6   2015, an administrative complaint he filed on July 13, 2016, and the instant suit he filed on

 7   January 1, 2017. (ECF No. 1 at 1; ECF No. 14 ¶¶ 9, 36.) Plaintiff has not alleged he engaged in

 8   any protected activity before Defendant fired him, however, and he has not cited any authority to

 9   support a retaliation claim when the claimed retaliation took place prior to the protected activity.

10   Accordingly, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s retaliation claim

11   without leave to amend. Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (“A

12   district court may deny a plaintiff leave to amend if it determines that allegations of other facts

13   consistent with the challenged pleading could not possibility cure the deficiency, or if the plaintiff

14   had several opportunities to amend its complaint and repeatedly failed to cure deficiencies.”).

15          D.      Failure to Prevent Discrimination

16          Plaintiff alleges Defendant violated public policy by “terminating Plaintiff’s employment

17   on account of his protected characteristics, including his race and age.” (ECF No. 14 ¶ 87.)

18   FEHA’s Section 12940(k) does not give private litigants a private cause of action for a stand-

19   alone claim for failure to prevent discrimination as an independent statutory violation. In the

20   Matter of the Accusation of the Dep’t Fair Empl. & Hous. v. Lyddan Law Group (Williams),
21   FEHC Dec. No. 10-04-P, at *12 (Oct. 19, 2010) (holding “there cannot be a claim [by a private

22   litigant] for failure to prevent discrimination without a valid claim for discrimination”).

23          As discussed above, Plaintiff has not alleged sufficient facts to state a claim for

24   discrimination based on race and age, so Plaintiff’s derivative claim for failure to prevent

25   discrimination fails. Accordingly, the Court grants Defendant’s motion to dismiss Plaintiff’s

26   claim for failure to prevent discrimination with leave to amend.
27   ///

28   ///
                                                      11
 1          E.      Intentional Infliction of Emotional Distress

 2          Plaintiff alleges Defendant knew of Plaintiff’s protected characteristics but wrongfully

 3   terminated his employment, failed to investigate his claims, and attempted “to disguise systematic

 4   targeting of discrimination and wrongful termination against Plaintiff and other minority

 5   employees.” (ECF No. 14 ¶¶ 97–99.)

 6          To state a claim for intentional infliction of emotional distress, a plaintiff must show,

 7   among other things, “extreme and outrageous conduct by the defendant with the intention of

 8   causing, or reckless disregard of the probability of causing, emotional distress.” Hughes v. Pair,

 9   46 Cal. 4th 1035, 1050 (2009). Extreme and outrageous conduct must “exceed all bounds of that

10   usually tolerated in a civilized community.” Id. at 1050–51. “A simple pleading of personnel

11   management activity is insufficient to support a claim of intentional infliction of emotional

12   distress, even if improper motivation is alleged.” Janken v. GM Hughes Electrs., 46 Cal. App.

13   4th 55, 80 (1996). Personnel management activity includes, “hiring and firing, job or project

14   assignments, office or work station assignment, promotion or demotion, performance evaluations,

15   the provision of support, the assignment or non-assignment of supervisory functions, deciding

16   who will and who will not attend meetings, deciding who will be laid off.” Id. at 64–65.

17          Plaintiff alleges Defendant wrongfully terminated him based on his age, race, and

18   protected classification. (ECF No. 14 ¶ 94.) The action Plaintiff alleges—making a firing

19   decision—is an activity California courts have expressly found constitutes personnel management

20   activity. Janken, 46 Cal. App. 4th at 64–65. Plaintiff has not alleged any actions outside
21   Defendant’s personnel management activities. Accordingly, the Court GRANTS Defendant’s

22   motion to dismiss Plaintiff’s claim for intentional infliction of emotional distress without leave to

23   amend. Telesaurus VPC, LLC, 623 F.3d at 1003.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                      12
 1          IV.      CONCLUSION

 2          For the foregoing reasons, the Court GRANTS, without leave to amend, Defendant’s

 3   Motion to Dismiss Plaintiff’s claims for retaliation and intentional infliction of emotional distress

 4   and GRANTS, with leave to amend, Defendant’s Motion to Dismiss Plaintiff’s claims for

 5   discrimination based on race and age, wrongful termination, and failure to prevent discrimination,

 6   (ECF No. 15).

 7          IT IS SO ORDERED.

 8

 9   Dated: October 3, 2018

10

11
                                         Troy L. Nunley
12                                       United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      13
